DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any specific references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Examiner’s Note
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 8-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Euteneuer et al. (US PG Pub. 2013/0172997), as disclosed in the IDS dated 03/29/2021, hereinafter Euteneuer, in view of Kullas et al. (US Patent No. 8,221,440), as disclosed in the IDS dated 03/29/2021, hereinafter Kullas.
Regarding claim 1, Euteneuer discloses a method for delivering a sheet-like implant to a tendon at a target site ([0012], Lines 1-3 & [0015], Lines 4-8), the method comprising positioning an implant delivery system (60) proximate an incision in a patient, illustrated in Figure 7B, the implant delivery system (60), illustrated in Figures 1A-1H, comprising a sheath member (103) having a distal end, a proximal end, and a central longitudinal axis, the sheath member (103) defining a lumen along the central longitudinal axis, an implant delivery shaft (130) having a distal end and a proximal end, the implant delivery shaft disposed at least partially within the sheath member (103), an implant spreader assembly (124) disposed at the distal end of the implant delivery shaft (130), a sheet-like implant (50) disposed on the implant spreader assembly in a folded configuration within the lumen of the sheath member, illustrated in Figures 1A-1H ([0068] Lines 1-7 & [0075], Lines 1-12); inserting the implant delivery system (60) into the incision; advancing the implant delivery system to the tendon; and deploying the sheet-like implant (50) from the lumen of the sheath member (103) by withdrawing the sheath member relative to the implant delivery shaft, and wherein, deploying the sheet-like implant includes unfolding the sheet-like implant (50) with the implant spreader (124) from the folded configuration to an unfolded configuration overlaying the tendon, illustrated in Figures 7B and 8J-8M ([0099]; [0100]; [0110] & [0111]); but does not teach the delivery system having a cap 
	However, Kullas teaches an implant delivery system (20), illustrated in Figures 1, 3 and 7, for delivering a folded implant (28) through a lumen (30) of a sheath member (22) of the delivery system (20); the sheath member (22) having a cap (82) disposed on its distal end (34), wherein the cap (82) comprises a plurality of petals (84) which radially expand outward away from a central longitudinal axis of the sheath member during delivery of the implant; the cap aids in reducing/obstructing the entry of tissue and/or other debris into the lumen of the sheath member during the implantation procedure (Column 9, Lines 12-28 & 43-55).
In view of the teachings of Kullas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the distal end of the sheath member, of the implant delivery system of Euteneuer, to have a cap disposed thereon, wherein the cap comprises a plurality of deflectable petals such that the movement of the sheet-like implant past the plurality of petal causes at least some of the plurality of petals to expand outward away from the central longitudinal axis, in order to reduce/obstruct the entry of tissue and/or other debris into the lumen of the sheath member during the implantation procedure.
Regarding claim 2, Euteneuer in view of Kullas disclose the method of claim 1, wherein Euteneuer further teaches securing the sheet-like implant (50) to the tendon (28), illustrated in Figure 8L (Euteneuer: [0102], Lines 29-36 & [0111], Lines 7-9).
Regarding claim 3, Euteneuer in view of Kullas disclose the method of claim 1, wherein Kullas further teaches each of the plurality of petals (34) is disposed opposite another of the plurality of petals (34), illustrated in Figures 1 and 7.
Regarding claims 4-6, Euteneuer in view of Kullas disclose the method of claim 1, wherein Kullas further teaches the plurality of petals (34) are configured to collapse together, curving inward toward the central longitudinal axis, such as to form a plug and prevent tissue from entering the lumen of the sheath member as the implant delivery system is inserted into the incision, illustrated in Figures 1 and 7 (Kullas: Column 9, Lines 12-28 & 43-55).
Regarding claim 8, Euteneuer in view of Kullas disclose the method of claim 1, wherein Euteneuer further teaches the implant delivery shaft (130) comprises a first section (1S) with a first diameter, a second section (2S) with a second diameter, and a third section (S) with a third diameter, the second section (2S) located longitudinally between the first section (1S) and the third section (3S), wherein the second diameter is less than both the first diameter and the third diameter, illustrated in Figure 1D and modified figure 1D below (it clarify, the cut out portion of the second section would lead it to have a slightly smaller diameter than the first and third diameters).

    PNG
    media_image1.png
    457
    634
    media_image1.png
    Greyscale

Regarding claim 9, Euteneuer in view of Kullas disclose the method of claim 8, wherein Euteneuer further teaches comprising removing a distal movement lock (111) from around the implant delivery shaft proximal of the third section of the implant delivery shaft prior to deploying the sheet-like implant (50) from the lumen of the sheath member (103), illustrated in Figures 1C and 1D (Euteneuer: [0066] & [0068], Lines 13-17).
Regarding claims 10-14, Euteneuer in view of Kullas disclose the method of claim 1, wherein Euteneuer further teaches the implant spreader assembly (124) includes first and second posts (150/152), each extending longitudinally from the distal end of the implant delivery shaft (130), wherein the sheet-like implant (50) is positioned between the first and second posts; and a plurality of separate arms (120/122) extending outward from the first and second posts on opposite sides of the first and second posts; wherein the plurality of separate arms (120/122) are positioned along a first side of the sheet-like implant (50); and wherein the implant spreader assembly (124) is expandable from a compact configuration when disposed within the lumen of the sheath member to an expanded configuration when advanced out of the lumen of the sheath member, illustrated in Figures 1A-1H and 8J-8L ([0070] – [0072]); but does not specifically teach the plurality of arms equates to specifically four arms, i.e. two pairs of arms, each pair extending on opposite sides of the first and second posts and longitudinally spaced from one another.  However, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step; it would have been obvious, and well within the capability of one having ordinary skill in the art, before the effective filing date of the invention to determine any appropriate number of separate arms for the implant spreader assembly of Euteneuer in view of Kullas, including an additional pair of arms, for a total of four arms, such that each pair of arms extends on opposite sides of the first and second posts (as taught by Euteneuer) and the 
Regarding claim 15, Euteneuer in view of Kullas disclose the method of claim 14, wherein Euteneuer further teaches a second side of the sheet-like implant (50) is placed in contact with the tendon (28), the second side of the sheet-like implant being opposite the first side of the sheet-like implant, illustrated in Figures 8L-8M.
Regarding claims 19 and 20, Euteneuer in view of Kullas disclose the method of claim 1, wherein Euteneuer further teaches a handle (100) attached to the proximal end of the sheath member (103), wherein the implant delivery shaft (130) extends proximal of the handle, and further comprising a pushing member (141) attached to the proximal end of the implant delivery shaft (130), illustrated in Figure 1C ([0068] – to clarify, the implant delivery shaft 130 extends into the handle, and is linked to pushing member 141, such that a portion of the implant delivery shaft 130 extends proximal of a portion of the handle).


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Euteneuer in view of Kullas as applied to claim 1 above, and further in view of Kucklick et al. (US PG Pub. 2005/0234298), hereinafter Kucklick.
Regarding claim 16, Euteneuer in view of Kullas disclose the method of claim 1, but do not teach the sheath member including a plurality of openings opening into the lumen of the sheath member.
However, Kucklick teaches a delivery system, illustrated in Figures 2-4, comprising a sheath (3) including a plurality of openings (25) opening into a lumen of the sheath (3); the plurality of openings allow inflow and outflow of fluids during the procedure ([0035], Lines 7-9, 12-13 & [0038], Lines 3-5).
In view of the teachings of Kucklick, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the sheath member, of the implant delivery system of Euteneuer in view of Kullas, to including a plurality of openings opening into the lumen of the sheath member, in order to allow inflow and outflow of fluids during the procedure.
Regarding claims 17 and 18, Euteneuer in view of Kullas and Kucklick disclose the method of claim 16, and though hydrating the sheet-like implant by submerging the distal end of the sheath member into a hydrating fluid which passes through the openings into the lumen of the sheath member while the sheet-like implant is disposed on the implant spreader assembly is not specifically disclosed, this parameter would naturally occur during the progression of delivering the sheet-like implant by the method of Euteneuer in view of Kullas and Kucklick.  Specifically, Kucklick teaches a plurality of openings on the distal end of the sheath for allowing inflow and outflow of fluids (Kucklick: [0035], Lines 7-9, 12-13 & [0038], Lines 3-5); while .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774